FIRST AMENDMENT TO

SUBSCRIPTION AGREEMENT

 

This First Amendment to Subscription Agreement, dated as of June 26, 2009 (the
“Amendment”), amends that certain Subscription Agreement (the “Agreement”) dated
as of June 5, 2009 between Stephen F. Butterfield, Living Trust U/A/D 01/12/1999
(the “Butterfield Trust”) and i2 Telecom International, Inc., a Washington
corporation (the “Company”). Terms used herein but not otherwise defined shall
have the meanings ascribed thereto in the Agreement unless otherwise noted.

 

WHEREAS, the parties to the Agreement desire to amend the Agreement in order to
correctly reflect the intention of the parties that for each share of Series F
Convertible Preferred Stock purchased by the Butterfield Trust, the Company will
issue to the Butterfield Trust, for no additional consideration, a warrant to
purchase 1,000 shares of common stock, no par value, of the Company; and

WHEREAS, the parties to the Agreement desire to extend the deadline for the
Company to convert at least 85% of its debt evidenced by notes into shares of
its common stock; and

NOW, THEREFORE, the Agreement is amended as follows:

1.         Section 1.1 of the Agreement shall be amended in its entirety with
the following language:

1.1       Subscriber hereby subscribes for and agrees to purchase from i2
Telecom, Inc., a Washington corporation (the “Company”), 3,000 shares (the
“Shares”) of Series F Convertible Preferred Stock, no par value per share (the
“Series F Preferred Stock”), of the Company, at a purchase price of $1,000 per
Share. For each Share purchased by Subscriber, the Company will issue to
Subscriber, for no additional consideration, a warrant to purchase 1,000 shares
(which shares have been adjusted to reflect the 1:10 reverse stock split
effectuated by the Company) of common stock, no par value, of the Company (the
“Common Stock”), which Warrant will be in substantially the form of Exhibit A
attached hereto (the “Warrants”). The rights and preferences of the Series F
Preferred Stock are set forth in the Articles of Amendment of the Company, a
copy of which is attached hereto as Exhibit B (the “Articles of Incorporation”).

2.         Section 1.6 of the Agreement shall be amended in its entirety with
the following language:

1.6       In the event that the holders of at least eighty-five percent (85%) of
the debt that is evidenced by a promissory note (which debt is currently
approximately $4,800,000 of principal and $1,450,000 of loan fees and accrued
interest) (the “Debt”) have not converted such Debt into shares of preferred
stock of a newly-formed subsidiary of the Company which will own the
intellectual property of the Company on or prior to July 30, 2009, then upon the
written

 

Page 1 of 3

 



--------------------------------------------------------------------------------

request of Subscriber, the Company will convert the Shares issued to Subscriber
hereunder into a promissory note, which promissory note will have the following
terms: (i) an interest rate of ten percent (10%) per annum; and (ii) principal
and interest due and payable on demand. Within five (5) days following such
written request, Subscriber shall deliver certificates evidencing the Shares to
the Company, and the Company will execute and deliver such promissory note to
Subscriber.

3.         Except as specifically provided herein, the Agreement shall remain in
full force and effect.

 

Remainder of page intentionally blank.

 

Page 2 of 3

 



--------------------------------------------------------------------------------

The undersigned has executed this Amendment as of the date first written above.

 

i2 TELECOM INTERNATIONAL, INC.

 

 

_\s\__Andrew L. Berman_____________

Andrew L. Berman, Chief Executive Officer

 

 

STEPHEN F. BUTTERFIELD, LIVING TRUST U/A/D 01/12/1999

\s\ Stephen F. Butterfield          

Stephen F. Butterfield, Trustee

 

 

Page 3 of 3

 



 